DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The IDS Form (SB08) submitted on 15 January 2021 has been considered.

Claims 1, 3-17, 19-26, and 28-30 are allowed.
The prior art of record neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.
The prior art of record Kannan et al. (US PGPUB #2016/0203002) in view of Jue (US #2015/0332195) further in view of Cheatham III et al. (US #2015/0334346) and further in view of Zeitlin (US #2017/0068550) teaches a method comprising:
receiving, by a computational assistant executing at one or more processors, a representation of an utterance spoken at a computing device;
identifying, based on the utterance, a task to be performed by the computational assistant;
determining an estimated amount of time for completing performance of the task;
responsive to determining, by the computational assistant, that the estimated amount of time for completing performance of the task will take more than a threshold amount of time, outputting, for playback by one or more speakers operably connected to the computing device, synthesized voice data that informs a user of the computing device that complete performance of the task will not be immediate.


wherein the threshold amount of time is based on a type of the identified task to be performed by the computational assistant, and
wherein the synthesized voice data output for playback is determined based on the estimated amount of time for complete performance of the task; and
performing, by the computational assistant, the task.

These limitations, in combination with the remaining limitations of independent Claims 1, 17, and 26 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957.  The examiner can normally be reached on 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651